Citation Nr: 0815122	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  07-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether reduction in the disability rating for bilateral 
hearing loss from 70 to 50 percent was proper, effective 
November 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1941 to August 
1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2007, a 
statement of the case was issued in May 2007, and a 
substantive appeal was received in May 2007.  A personal RO 
hearing was held in July 2006.  Further, a Board hearing at 
the local RO was held in April 2008.

The Board notes that the veteran submitted additional 
evidence to the Board at the April 2008 hearing.  In an 
attached statement, the veteran waived RO consideration of 
this evidence. 

The Board granted a motion to advance this case on the docket 
due to the veteran's advanced age in April 2008.  38 C.F.R. 
§ 20.900(c). 


FINDINGS OF FACT

1.  An August 2006 rating decision decreased the rating for 
the veteran's service-connected bilateral hearing loss from 
70 percent to 50 percent, effective November 1, 2006.

2.  At the time of the August 2006 rating decision, the 70 
percent rating for the veteran's service-connected bilateral 
hearing loss had been in effect for less than five years.

3.  The medical evidence of record at the time of the August 
2006 rating decision   demonstrated a sustained improvement 
in the veteran's service-connected disability.




CONCLUSION OF LAW

The reduction of a rating evaluation for bilateral hearing 
loss from 70 percent to 50 percent was proper and the 50 
percent disability rating remains effective from November 1, 
2006.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.105, 3.344, Part 4, including §§ 4.7, 4.85, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a January 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

Although the January 2006 VCAA letter specifically addressed 
the issue of an increased rating, in Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  Instead, the Federal Circuit held in Sanders that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

In the instant case, the Board finds that the veteran had 
actual knowledge of the requirements for a rate reduction as 
demonstrated by his hearing testimony in which he testified 
as to the effects his hearing loss had on his daily 
activities.  Further, even though the January 2006 letter 
specifically addressed the requirements for an increased 
rating, the evidence and information requested is the same 
that would be required with respect to a rate reduction 
claim.  Moreover, the veteran is represented by a National 
service organization that also has actual knowledge of the 
requirements in a rate reduction case.  Thus, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   

The Board also notes that the January 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2, to submit any evidence in 
his possession that pertains to his claim.  The Board 
concludes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in January 2006, which was prior 
to the August 2006 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim.  Further, a March 2006 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal. 

Moreover, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA and 
private treatment records and VA examination reports.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in August 2005 and 
February 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

This appeal arises out of the veteran's disagreement with a 
decision to reduce the disability rating for his service-
connected bilateral hearing loss from 70 percent to 50 
percent disabling.  A claim stemming from a rating reduction 
action is a claim as to whether the reduction was proper, not 
whether the veteran is entitled to an increased rating.  See 
Dofflemyer v. Derwinski, 2 Vet.App. 277, 279-80 (1992).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing.  38 C.F.R. 
§ 3.105(e).

The record shows that the veteran was granted a 70 percent 
rating for his bilateral hearing loss by rating decision 
dated June 2005.  In a March 2006 rating decision, the RO 
proposed to reduce the disability rating to 50 percent.  In 
August 2006, the RO reduced the veteran's disability rating 
for hearing loss to 50 percent, effective November 1, 2006.  
The criteria governing certain rating reductions for certain 
service connected disabilities is found in 38 C.F.R. § 3.344.  
The Court stated that this regulation applied to ratings that 
had been continued for long periods of time at the same level 
(five years or more).  Brown v. Brown, 5 Vet.App. 413 (1993).  
In the present case, the 70 percent rating was in effect from 
March 14, 2005, less than 5 years, and thus the provisions of 
38 C.F.R. § 3.344 pertaining to stabilization of disability 
evaluations do not apply; reexamination disclosing 
improvement will warrant a rating reduction.  38 C.F.R. § 
3.344(c).  Nevertheless, the Court noted in Brown that there 
are several general VA regulations that apply to all rating 
reductions regardless of whether the rating has been in 
effect for five years or more.  Id. at 420-421.

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should assure itself 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Brown, 5 Vet.App. at 420-21; see 38 C.F.R. 
§§ 4.2, 4.10.  A claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that a fair preponderance of evidence weighs 
against the claim.  Brown, 5 Vet.App. at 421.

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A 70 percent evaluation is warranted where hearing in the 
better ear is VIII and hearing in the poorer ear is XI; or 
where hearing in the better ear is IX and hearing in the 
poorer ear is X.  A 50 percent evaluation is warranted where 
hearing in the better ear is VI and hearing in the poorer ear 
is X to XI; where hearing in the better ear is VII and 
hearing in the poorer ear is IX; or where hearing in the 
better ear is VIII and hearing in the poorer ear is VIII to 
IX.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

The veteran's rating of 70 percent for his service connected 
bilateral hearing loss was primarily based on an April 2005 
VA audiological examination.  This evaluation showed pure 
tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
50
85
90
100
LEFT
55
65
65
80

The puretone threshold average when rounded was 81 in the 
right ear and 66 in the left ear.  The speech discrimination 
test revealed speech recognition ability of 28 in the right 
ear and 44 in the left ear.  

At the time of the April 2005 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss of 81 decibels in the right ear, with 28 percent speech 
discrimination, which translates to a Roman numeral 
designation of XI for the right ear.  Further, the veteran 
was shown to have an average puretone hearing loss of 66 
decibels in the left ear, with 44 percent speech 
discrimination, which translates to a Roman numeral 
designation of VIII for the left ear.  38 C.F.R. § 4.85, 
Table VI.  Thus, when applying Table VII, Diagnostic Code 
6100, level XI for the right ear and level VIII for the left 
ear equates to a 70 percent disability evaluation.  

However, with respect to the left ear, since the veteran's 
puretone threshold was 55 decibels or more at all four 
specified frequencies, it must be determined whether a higher 
Roman numerical designation would result under Table VIA.  At 
the time of the April 2005 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss in 
the left ear of 66 decibels, which translates to a Roman 
numeral designation of V for the left ear.  38 C.F.R. § 4.85, 
Table VIA.  However, as the Roman numeral designation was 
actually less for the left ear under table VIA, it is more 
beneficial to the veteran to apply Table VI as done above.  
Further, as the puretone threshold was not 55 decibels or 
more at all four specified frequencies in the right ear, 
Table VIA cannot be applied to this ear as each ear is 
evaluated separately.  38 C.F.R. § 4.86.  

Thus, in the June 2005 rating decision, the RO assigned a 70 
percent disability evaluation for the veteran's bilateral  
hearing loss, effective March 14, 2005.  

The veteran was afforded another VA audiological examination 
in August 2005 in association with a claim for a total 
disability rating based on individual unemployability.  At 
this examination, the pure tone thresholds, in decibels, were 
as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
50
85
90
100
LEFT
55
65
65
80

The puretone threshold average when rounded was 81 in the 
right ear and 66 in the left ear.  The Maryland CNC speech 
discrimination test revealed speech recognition ability of 40 
percent in the right ear and 60 percent in the left ear.    

At the time of the August 2005 VA examination, the veteran 
was shown to have an average puretone hearing loss of 81 
decibels in the right ear, with 40 percent speech 
discrimination, which translates to a Roman numeral 
designation of IX for the right ear.  Further, the veteran 
was shown to have an average puretone hearing loss of 66 
decibels in the left ear, with 60 percent speech 
discrimination, which translates to a Roman numeral 
designation of VII for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, when applying Table VII, Diagnostic Code 6100, 
level IX for the right ear and level VII for the left ear 
equates to a 50 percent disability evaluation.  

However, again, with respect to the left ear, since the 
veteran's puretone threshold was 55 decibels or more at all 
four specified frequencies, the Board must determine whether 
a higher Roman numerical designation would result under Table 
VIA.  At the time of the August 2005 VA examination, the 
veteran was shown to have an average puretone hearing loss in 
the left ear of 66 decibels, which translates to a Roman 
numeral designation of V for the left ear.  38 C.F.R. § 4.85, 
Table VIA.  Again, as the Roman numeral designation is 
actually less for the left ear under table VIA, it is more 
beneficial to the veteran to apply Table VI as done above.  
Further, as the puretone threshold was not 55 decibels or 
more at all four specified frequencies in the right ear, 
Table VIA cannot be applied to this ear as each ear is 
evaluated separately.  38 C.F.R. § 4.86.  

VA treatment records showed that in November 2005, the 
veteran had an audiological evaluation for hearing aid 
purposes.  The examiner noted that the veteran was last 
evaluated in August 2005 and that his hearing was essentially 
unchanged with the exception of the word recognition in the 
right ear.  Results reported then were significantly poorer 
than those recorded in August.  However, the examiner 
indicated that those results should be viewed with caution as 
many of the errors were a result of failure to respond to a 
stimulus word.  The veteran appeared tired and seemed to have 
difficulty focusing on the task.  The Board observers that as 
it is not apparent on its face that the examiner used the 
Maryland CNC test, this evaluation is insufficient for rating 
purposes.  38 C.F.R. § 4.85.  Regardless, the veteran was 
afforded another VA audiological examination in accordance 
with VA regulations just three months later in February 2006. 

The February 2006 VA audiological examination, which showed 
pure tone thresholds, in decibels, were as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
50
80
85
95
LEFT
50
65
65
90

When rounded, the puretone threshold average was 78 in the 
right ear and 68 in the left ear.  The Maryland CNC speech 
discrimination test revealed speech recognition ability of 36 
percent in the right ear and 58 percent in the left ear.  

At the time of the February 2006 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss of 78 decibels in the right ear, with 36 percent speech 
discrimination, which translates to a Roman numeral 
designation of IX for the right ear.  Further, the veteran 
was shown to have an average puretone hearing loss of 68 
decibels in the left ear, with 58 percent speech 
discrimination, which translates to a Roman numeral 
designation of VIII for the left ear.  38 C.F.R.
§ 4.85, Table VI.  Thus, when applying Table VII, Diagnostic 
Code 6100, level IX for the right ear and level VIII for the 
left ear again equates to a 50 percent disability evaluation.  

Based on the February 2006 VA examination, table VIA is not 
for application because the veteran's puretone threshold was 
not 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz), nor was his 
puretone threshold 30 or lower at 1000 Hertz and 70 or more 
at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a) and (b).

Although the claims file was not available for review at the 
February 2006 VA examination, given the examiner conducted an 
audiological evaluation in accordance with 38 C.F.R. § 4.85 
and the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for rating purposes.  
Thus, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision based on the 
August 2005 and February 2006 VA examinations.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  

Therefore, after reviewing the evidence, the Board finds that 
the record reflects actual improvement of the disability 
itself to include the veteran's ability to function under the 
ordinary conditions of life and work.  Significantly, the 
August 2005 and February 2006 VA examinations were done with 
the express purpose of ascertaining the current level of 
severity of the veteran's hearing.  The examinations were 
conducted using the Maryland CNC test in accordance with 
38 C.F.R. § 4.85(a).  Thus, when applying VA audiological 
examinations from August 2005 and February 2006 to the rating 
criteria, the Board finds that the rate reduction as of 
November 1, 2006 was proper.  

The Board has also considered the veteran's hearing testimony 
as well as statements from his children and friend indicating 
that the veteran's hearing has gotten worse and the impact of 
his service-connected bilateral hearing loss on his daily 
activities.  However, as previously noted, because assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100.  Thus, these statements 
have minimal probative value when weighed against the medical 
evidence of record.  

At the time of his hearing, the veteran also questioned how 
examination results could be "so different."  A review of 
the pertinent examinations in this case that met regulatory 
standards under 38 C.F.R. § 4.85 shows that the two crucial 
examinations, showing somewhat better speech discrimination 
from a prior examination, were consistent with each other and 
not dramatically different from the earlier examination that 
was initially used to assign a rating.  Additionally, the VA 
treating examiner in November 2005 noted several factors that 
could account for variations in test results, such as fatigue 
or lack of focus.  In sum, the evidence of record appears to 
support the currently assigned rating.  

The Board recognizes that the veteran was afforded another VA 
examination in May 2007.  Further, the claims file also 
includes December 2006 and February 2007 private audiological 
evaluations as well as a March 2008 VA audiological 
evaluation.  However, as this medical evidence did not exist 
at the time of the rate reduction, it cannot be considered 
with respect to whether the reduction was proper.   
Nevertheless, the Board notes that the private evaluations 
and March 2008 VA audiological evaluation would however be 
insufficient for rating purposes as it does not appear that 
the examiners used the Maryland CNC test as required by 
regulation under 38 C.F.R. § 4.85(a).  Further, the private 
reports would also be considered insufficient for rating 
purposes under 38 C.F.R. § 4.85 because the audiologists did 
not clearly state the puretone thresholds, in decibels, but 
rather provided a frequency chart that must be interpreted.  
Further, the May 2007 VA examination showed that, when 
rounded, the puretone threshold average was 81 in the right 
ear and 59 in the left ear.  The Maryland CNC speech 
discrimination test revealed speech recognition ability of 40 
percent in the right ear and 56 percent in the left ear.  
These results translate to a Roman numeral designation of IX 
for the right ear and VII for the left ear.  38 C.F.R. § 
4.85, Table VI.  Thus, when applying Table VII, Diagnostic 
Code 6100, level IX for the right ear and level VII for the 
left ear also equates to a 50 percent disability evaluation.  
Further, applying Table VIA to the right ear would also not 
provide for a higher rating. 

The Board is bound in its decisions by the regulations of the 
Department.  38 U.S.C.A. § 7104(c).  The supplementary 
information included with the publication of the revisions to 
the Schedule for rating hearing loss (64 FR 25206 (May 11, 
1999)) discusses VA's choice of methodology employed for 
determining impairment of auditory acuity.  In short, the use 
of the Maryland CNC speech discrimination test and the 
puretone threshold average determined by an audiometry test 
was established by a regulation for evaluating hearing loss 
published in the Federal Register on November 18, 1987 (52 FR 
44117).  That regulation changed the method of evaluating 
hearing loss based on a VA study on hearing loss testing 
methods and assistive hearing devices that Congress had 
requested in 1984.  The results of this study were published 
by VA in a January 1986 report entitled "Report on Hearing 
Loss Study. "This long-standing methodology was properly 
administered in this case, and there is no evidence that VA 
improperly interpreted the testing results.  The evaluations 
derived from the Schedule are intended to make proper 
allowance for improvement by hearing aids.  Veterans Health 
Administration (VHA) consultants have "indicated that it is 
well accepted in the audiological literature that the better 
the speech discrimination score, the better the overall 
result with hearing aids . . ."  See 64 FR 25200, 25204 (May 
11, 1999).  The schedular criteria are specific, and, 
regrettably, the veteran's hearing loss, as found by 
competent rating specialists, justified the reduction.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Schedule does provide for modified rating of 
"exceptional patterns of hearing impairment."  See 38 
C.F.R. § 4.86(b).  This provision was meant to compensate for 
a pattern of hearing impairment that is an extreme handicap 
in the presence of environmental noise.  VHA has concluded 
that when this pattern of impairment is present, a speech 
discrimination test conducted in a quiet room with sounds 
amplified does not always reflect the extent of impairment 
experienced in an ordinary environment.  See 64 FR 25200, 
25203 (May 11, 1999).  Yet no such exceptional pattern of 
hearing impairment has been demonstrated in this case during 
the relevant timeframe that justifies other than the 
currently-assigned rating.

In conclusion, the Board finds that a preponderance of the 
evidence supports the reduction and that restoration of the 
70 percent rating is not warranted.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to restoration of a 70 percent rating for 
service-connected bilateral hearing loss is not warranted.  
The appeal is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


